Citation Nr: 1521711	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  04-41 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran appealed, and in October 2008, September 2011, October 2012, and October 2013, the Board remanded this issue for additional development.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran's current total combined rating for service-connected disabilities is 80 percent, as follows: 40 percent disabling for diabetes mellitus, type 2, with retinopathy, erectile dysfunction, bilateral cataracts, left diabetic maculopathy, and bilateral carotid artery disease; 30 percent disabling for diabetic nephropathy; 20 percent disabling for peripheral neuropathy, left lower extremity; 20 percent disabling for peripheral neuropathy, right lower extremity; 10 percent disabling for peripheral neuropathy, left upper extremity; 10 percent disabling for peripheral neuropathy, right upper extremity. 

2.  The Veteran's service-connected disabilities, taken together, render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.3, 4.16(a) (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that following its October 2013 remand, additional medical evidence was obtained that is not accompanied by a waiver of RO review, and which has not yet been reviewed by the RO or the Appeals Management Center.  Given the Board's favorable determination on this issue, no additional development is required.  See 38 C.F.R. § 20.1304 (2014).

VA may assign TDIU where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  TDIU may be assigned on a schedular basis under § 4.16(a) or on an extra-schedular basis under § 4.16(b).  Id.  The schedular basis requires that certain percentage requirements are met.  That is, if the Veteran has one service-connected disability, it must be rated at 60 percent or greater and if the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

If the evidence preponderates in the Veteran's favor as to all elements, or is in equipoise, then the benefit must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

While SSA decisions regarding unemployability are clearly relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations.  See e.g., Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992). 

With regard to the Veteran's relevant administrative and medical history, in 1992, the Veteran was diagnosed with diabetes mellitus.  In March 2002, the RO granted service connection for diabetes mellitus based on the presumptive provisions for veterans who served in Vietnam, and are therefore presumed to have been exposed to Agent Orange.  See 38 C.F.R. § § 3.307, 3.309 (2014).  Service connection was subsequently granted for neuropathy, peripheral neuropathy, maculopathy, cataracts, and diabetic retinopathy, all as secondary to diabetes mellitus.  See 38 C.F.R. § 3.310.  In May 1997, the Veteran was involved in a motor vehicle accident in which he sustained injuries that include bilateral multiple fractures of his legs, and fractures of his left ankle, right index finger, and jaw.  He required skin and muscle grafts, and an internal fixation of his right femur and left ankle.  

A decision of the Social Security Administration (SSA), dated in March 2000, shows that the SSA determined that the Veteran was disabled as of May 1997, with a primary diagnosis of status post multiple fractures both lower limbs, and a secondary diagnosis of post-traumatic degenerative arthritis.  The Veteran reported that he had worked as a deliveryman from 1979 to 1990, as a truck driver from 1990 to 1992, and as an employee of a city street and sanitation department between 1993 and 1997.  

A statement from a VA vocational rehabilitation (VR) counselor, dated in April 2004, shows that the counselor concluded that the Veteran's disabilities made it unreasonable to expect that he could use the program to get and keep competitive employment.  An associated September 2004 VR report states that the Veteran's vocational rehabilitation claim was being discontinued because he had not completed the evaluation process and he had failed to pursue his Chapter 31 benefits.  Associated VR reports note that the Veteran had a GED (general educational development) certificate, and previous experience in the postal service that had required heavy lifting and prolonged standing, which had aggravated his service-connected disabilities (at that time, service connection was in effect for diabetes mellitus, and bilateral paralysis of the sciatic nerve).  It was noted that the Veteran had no education or experience conducive to more suitable sedentary work, and that he was found to have a serious employment handicap based on a combination of factors, to include age, lack of education for suitable work, multiple disabilities, and "facing potential employer discrimination."  He was noted to have impairment "in substantial part" due to SCD (service-connected disability).   See 38 C.F.R. § 4.1 (2014).  

In June 2004, the Veteran filed his claim.  In December 2004, the RO denied the claim.  The Veteran has appealed.  

The Veteran's current total combined rating for service-connected disabilities is 80 percent, as follows: 40 percent disabling for diabetes mellitus, type 2, with retinopathy, erectile dysfunction, bilateral cataracts, left diabetic maculopathy, and bilateral carotid artery disease; 30 percent disabling for diabetic nephropathy; 20 percent disabling for peripheral neuropathy, left lower extremity; 20 percent disabling for peripheral neuropathy, right lower extremity; 10 percent disabling for peripheral neuropathy, left upper extremity; and 10 percent disabling for peripheral neuropathy, right upper extremity.

The medical evidence during the time period in issue consists of VA and non-VA reports.  

The claims file includes VA diabetes mellitus, and nerve, examination reports, dated in October 2004.  The nerve examination report shows that the examiner, K.M., M.D., concluded that the Veteran was not unemployable, and that he has "maybe mild restrictions of activities" due to diabetes because of his vision and polyneuropathy, but this is also complicated by his (nonservice-connected) low back pain.  The diabetes mellitus examination report shows that Dr. K.M. concluded that the Veteran was employable.  

A VA diabetes mellitus examination report, dated in August 2007, shows that the examiner concluded that the Veteran was exercising strenuously most days with only very rare borderline low SMBG (self-monitoring of blood glucose), and that he had not been told to restrict, and does not restrict, strenuous activities.  

A VA diabetes mellitus examination report, dated in February 2011, shows that the examiner concluded that the Veteran requires insulin and blood sugar monitoring, and that he cannot therefore drive a truck or perform heavy physical activities, but that he should be able to perform light physical activity and sedentary activities.  His peripheral neuropathy was noted to impose limitations on driving a truck and performing heavy physical activities, but the examiner concluded that he should be able to perform moderate to light physical activity and sedentary activities.

A VA diabetes mellitus examination report, dated in November 2014, shows that the examiner concluded that the Veteran's diabetes impacted his ability to work by causing mild to moderate fluctuating glucose, resulting in tiredness.  The examiner further concluded that the Veteran can only do sedentary work with his uncontrolled type 2 diabetes mellitus, and that he will have difficulty reading due to his diabetic retinopathy, maculopathy, and cataract with poor vision.  

A VA nerve examination, also dated in November 2014, shows that the same examiner who performed the aforementioned diabetes mellitus examination concluded that the Veteran's diabetic peripheral neuropathy impacted his ability to work due to moderate-difficulty grasping small objects and walking on uneven surfaces.  With regard to the Veteran's peripheral neuropathy, the examiner concluded that the Veteran can only do sedentary work with his bilateral upper and lower extremities due to loss of sensation and loss of fine motor skills in both hands.  

The Board finds that the evidence warrants the conclusion that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  While the issue is not whether he is able to perform any specific job (see 38 C.F.R. § 4.16(b)), the evidence clearly shows that the Veteran is unable to return to any of his old positions.  Furthermore, while the older evidence is not particularly favorable to the claim, the November 2014 VA examination reports show that the examiner concluded that the Veteran's diabetes mellitus and peripheral neuropathy impacted his ability to work by causing mild to moderate fluctuating glucose, resulting in tiredness.  In addition, although the VA examiner concluded that the Veteran could do sedentary work, the examiner described the Veteran's diabetes as "uncontrolled," stated that he will have difficulty reading, that he has a loss of sensation in his bilateral upper and lower extremities, and that he has a loss of fine motor skills in both hands.  These findings appear to foreclose the possibility of the Veteran being able to maintain sedentary employment.  

In this regard, the associated examination findings show that the Veteran's symptoms include constant mild-to-moderate pain in the bilateral lower extremities, moderate-to-severe numbness in the upper and lower extremities, absent light touch (monofilament) testing in the bilateral hands and bilateral feet and toes, absent vibration sensation in the bilateral lower extremities, and severe impairment of one or both radial, median, and/or ulnar nerves.  The Veteran has no more than a GED, and VA's vocational rehabilitation program has stated that the Veteran has no education or experience conducive to more suitable sedentary work.  The Veteran's educational history and his occupational background are relevant considerations in any TDIU analysis.  See 38 C.F.R. § 4.16(b).  Given the foregoing, it appears that the severity of the Veteran's various service-connected disabilities are such that he is unable to secure and follow a substantially gainful occupation.  Based on the record and for the reasons just discussed, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities render him unable to follow a substantially gainful occupation.  Accordingly, affording the Veteran the benefit of all doubt, the Board finds that he cannot secure and follow a substantially gainful occupation due to service-connected disability the remaining criterion for TDIU are met and his appeal must be granted.

 As a final matter, as provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the United States Department of Veterans Affairs ("VA") has a duty to notify and assist claimants in substantiating a claim for VA benefits.   38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.




ORDER

A total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) is granted, subject to the statutes and regulations governing the payment of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


